DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
	Claims 1-14, 16-20 and 22 are pending.
	Claims 15 and 21 is cancelled.
	Claims 1, 8 and 11 are amended.
	Claims 1-14, 16-20 and 22 are being examined as follow:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference characters "133" and "152" have both been used to designate “backward direction”.  
reference characters "106" and "142" have both been used to designate “energy delivery system”.
reference characters "145", “148”,  “410” and "428" have both been used to designate “gas jet”.
reference characters "138" and "408" have both been used to designate “keyhole”.
reference characters "136" and "150" have both been used to designate “sensing system”.
reference characters "206", “210” and "316" have both been used to designate “particular region”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “106” has been used to designate both “energy delivery system” and “layer”.
reference character “116” has been used to designate both “fused layer”, “layer”, ‘outer most layer”, “uppermost fused layer”, “uppermost layer” and “uppermost surface”.
reference character “138” has been used to designate both “keyhole” and “spreader”.
reference character “142” has been used to designate both “energy delivery system” and “rework energy delivery system”.
reference character “145” has been used to designate both “gas jet” and “nozzle”.
reference character “148” has been used to designate both “gas jet” and “light source”.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “energy source” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source" coupled with functional language “configured to…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “energy source" has been described in Page 3 line 1- 10 cited: “…the energy source is a common light source (e.g., a laser) and a common mirror scanner (e.g., galvanometer) to generate and direct a light beam onto the feed material, respectively. The energy source can both fuse at least the portion of the outermost layer and produce a melt pool within the outermost layer. The energy source may include two light sources (e.g., two laser, or one laser and one IR lamp) generating two light beams, where the light beam of one light source fuses the portion of the outermost layer and the second light beam of the second light source produces the melt pool. Additionally, the energy source can include two mirror scanners (e.g., a galvanometer and a hexagonal rotating mirror)…”.
Claim limitation “controller” in claims 17 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller" coupled with functional language “configured to…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “energy source" has been described in Page 15 line 8- 15 cited: “…The controller 108 and other computing devices part of systems described herein can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware. For example, the controller can include a processor to execute a computer program as stored in a computer program product, e.g., in a non-transitory machine readable storage medium. Such a computer program (also known as a program, software, software application, or code) can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a standalone program or as a module, component, subroutine, or other unit suitable for use in a computing environment…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the amended limitation “…wherein stabling the gas flow stabilizes a shape of the keyhole…”, applicant has not pointed out were the amended limitation are supported, nor does there appear to be a written description of the claim limitation “…stabilizes a shape of the keyhole…” in the application filed, such that the amended limitation “…the gas flow stabilizes a shape of keyhole..” constitute a new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14, 18-19 and 22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the limitation “…forming at least some layers from the plurality of layers…” is indefinite, because “some” is a relative term, and it is unclear how many layers is considered as “some layers”. Clarification is required.
	Claim 5 is indefinite, because it is unclear how “laser power” and “scan velocity” or “parameters” can be related to either “fusing” or “directing energy” or reworking step, and it is also unclear that are both, fusing and reworking performed by the same laser or not. Clarification is required.
	In claim 6, the limitation “other fused portions” is insufficient antecedent basis for this limitation in the claim.
	Claim 10 is indefinite, because it is unclear if “one or more additional layers formed on the object” mean the same as “some layers” recited in claim 1. Clarification is required.
	In claim 12, the limitation “the energy source” is insufficient antecedent basis for this limitation in the claim.
	In claim 13, the limitation “the energy source” is insufficient antecedent basis for this limitation in the claim
	Claim 18 is indefinite, because the limitation “a fused portion” is already cited in claim 11, it is unclear there is two fused portion or they are the same. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 10-11, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of Bruck et al (US2016/0016259A1 previously cited) and further in view of TATSUMI et al (US2017/0072508A1 newly cited).
Regarding claim 1, Bischsel discloses an additive manufacturing process (refer to Bischsel’s method for hybrid direct manufacturing, tittle and system 100, fig.1) comprising: 
forming a plurality of successive layers (layers of material 115, fig.1) on an object (baseplate 117, fig.1) on a support (base platform or bed 105, fig.1), wherein forming at least some layers (first few layers on bottom) from the plurality of layers (layers of material 115, fig.1) includes 
dispensing a layer of feed material (stock wire 127) over the support (base platform or bed 105) [refer to Bischsel Par.0021 cited: “…Wire feeder 120 is configured to feed a stock wire 127 to an exposure point on bed 105…”], 
fusing a portion of the layer of feed material (stock wire 127) to form a fused portion in the layer [refer to Bischsel’s fig.5 as an evidence that fused portion in the layer,  and see Par.0027],    
determining to rework a particular region (refer to evidence in Bischsel’s fig.7, foundations 710, 715) in the fused portion [refer to Bischsel’s fig.6, weld first monolith and weld second monolith], and 
reworking the particular region (foundations 710, 715), the reworking including 
directing energy (energy beam 125, fig.1) to the particular region (foundations 710, 715) of the fused portion [refer to Bischsel’s fig.5 as an evidence that fused portion in the layer,  and see Par.0027] to produce a melt pool [refer to Bischsel’s Par.0022 cited: “…Layers of material 115 are created by melting stock wire 127 using a high energy beam 125 at a focus point on baseplate 117…”] located in the particular region fused portion of the layer (foundations 710, 715)(refer to Bischsel Fig. 1 and 7 shown below).

    PNG
    media_image1.png
    519
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    858
    566
    media_image2.png
    Greyscale

Bischsel does not disclose a melt pool having a keyhole traveling with the melt pool and generated by vaporization of material in the melt pool, the keyhole forming a recess that extends from a surface of the melt pool into the melt pool; and establishing a gas flow directed toward the particular region including the keyhole wherein establishing the gas flow stabilizes a shape of the keyhole as the keyhole travels with the melt pool.
Bruck discloses a joining process (refer fig.1 and fig.4) comprising: 
a melt pool (melt pool 14, fig.1 or 100, fig.4) having a keyhole (keyhole 16, fig.1 or  120, fig.4) traveling with the melt pool (melt pool 14, fig.1 or 100, fig.4) and generated by vaporization of material in the melt pool (melt pool 14, fig.1 or 100, fig.4), the keyhole (keyhole 16, fig.1 or  120, fig.4) forming a recess that extends from a surface of the melt pool (melt pool 14, fig.1 or 100, fig.4) into the melt pool (melt pool 14, fig.1 or 100, fig.4); and establishing a gas flow (inert gas 21, fig.1 and Paragraph 0053 cited: “…The processes described herein may take place under appropriate flux conditions to shield the melt pool 100 from atmospheric oxygen. In certain embodiments, the processes described herein may be performed in the presence of a flowing stream of argon or other inert gas (shown by reference numeral 21) over the melt pool 100 which shields the melt pool 100 from atmospheric oxygen as was shown in FIG. 1…”) directed toward the particular region (refer to fig.1 and fig.4) including the keyhole (keyhole 16, fig.1 or  120, fig.4).

    PNG
    media_image3.png
    288
    508
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    324
    492
    media_image4.png
    Greyscale

	TATSUMI discloses wherein establishing the gas flow stabilizes a shape of the keyhole as the keyhole travels with the melt pool (refer to Paragraph 0016 cited: “…When supplying a mixed gas containing O.sub.2 gas to a melt part, compared with when blowing Ar gas, the tension at the back surface of the molten metal falls. For this reason, a fine, sharp shape of a keyhole is stably formed.…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with a melt pool having a keyhole traveling with the melt pool and generated by vaporization of material in the melt pool, the keyhole forming a recess that extends from a surface of the melt pool into the melt pool; and establishing a gas flow directed toward the particular region including the keyhole, as taught by Bruck, is order to reduce cracking and the melt pool shape (refer to Paragraph 0003 cited: “…it is appreciated that weld pool shape greatly influences susceptibility to weld cracking during the process of solidification. Solidifying grains grow normal to the solid-liquid interface (in the direction of maximum temperature gradient) and grow epitaxially with grain orientation most preferred with respect to the adjoining solid. Such shapes and grain orientations may significantly affect cracking. …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with wherein establishing the gas flow stabilizes a shape of the keyhole as the keyhole travels with the melt pool, as taught by TATSUMI, in order to provide a flow with little disturbance and formation of a through hole can be stably suppressed (refer to Paragraph 0016 cited: “…When supplying a mixed gas containing O.sub.2 gas to a melt part, compared with when blowing Ar gas, the tension at the back surface of the molten metal falls. For this reason, a fine, sharp shape of a keyhole is stably formed. Due to this, a flow with little disturbance is obtained and as a result, it is considered, formation of a through hole can be stably suppressed …”)

Regarding claim 7, the modification of Bischsel, TATSUMI and Bruck discloses substantially all features set forth in claim 1, Bischsel further discloses directing energy (energy beam 125, fig.1) to the particular region (foundations 710, 715) comprises directing a beam of a rework laser to trace a path covers the particular region [refer to Bischsel’s Par.0022 cited:” In operation, system 100 deposits layers of material 115 onto a baseplate 117 one layer at a time. Baseplate 117 may be a preformed sheet of material that is securely attached to bed 105. Layers of material 115 are created by melting stock wire 127 using a high energy beam 125 at a focus point on baseplate 117. Stock wire 127 melts upon contact with the focused high energy beam 125. Once the molten material moves out of the focus point of beam 125, the molten material solidifies and bonds to the layer below as it cools”] (refer to Bischsel Fig. 1 and 7 shown above in claim 1).

Regarding claim 10, the modification of Bischsel, TATSUMI and Bruck discloses substantially all features set forth in claim 1, Bischsel further discloses in the keyhole (gap between each foundations 710 and 715, fig.7) extends from a fused portion (foundations 710, 715) of the top-most layer formed on the object through fused portion (foundations 710, 715) of one or more additional layers (115, fig.1) formed on the object (115 and 117, fig.1) (refer to Bischsel Fig. 1 and 7 shown above in claim 1).

Regarding claim 11, Bischsel discloses an additive manufacturing system (refer to Bischsel’s method for hybrid direct manufacturing, tittle and system 100, fig.1), comprising: 
	a support (base platform or bed 105, fig.1) having a surface to support an object (baseplate 117, fig.1) being manufactured; 
	a feed material dispenser (stock wire 127, fig.1) to deliver a plurality of successive layers (layers of material 115, fig.1) of feed material over the support (base platform or bed 105); 
	one or more energy sources (high energy source 110, fig.7) configured to fuse at least a portion of an outermost layer of feed material (stock wire 127) to form a fused portion [refer to Bischsel’s Par.0021 cited: “…Wire feeder 120 is configured to feed a stock wire 127 to an exposure point on bed 105…”], and 
	rework a particular region (foundations 710, 715) of the fused portion [refer to Bischsel’s fig.6, weld first monolith and weld second monolith] by directing energy to the particular region to produce a melt pool [refer to Bischsel’s Par.0022 cited: “…Layers of material 115 are created by melting stock wire 127 using a high energy beam 125 at a focus point on baseplate 117…”] located in the particular region fused portion of the layer (foundations 710, 715);

    PNG
    media_image1.png
    519
    579
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    844
    481
    media_image5.png
    Greyscale

    PNG
    media_image2.png
    858
    566
    media_image2.png
    Greyscale

Bischsel does not disclose a melt pool having a keyhole traveling with the melt pool and generated by vaporization of material in the melt pool, the keyhole forming a recess that extends from a surface of the melt pool into the melt pool; and establishing a gas flow directed toward the particular region including the keyhole wherein establishing the gas flow stabilizes a shape of the keyhole.
Bruck discloses a joining process (refer fig.1 and fig.4) comprising: 
a melt pool (melt pool 14, fig.1 or 100, fig.4) having a keyhole (keyhole 16, fig.1 or  120, fig.4) traveling with the melt pool (melt pool 14, fig.1 or 100, fig.4) and generated by vaporization of material in the melt pool (melt pool 14, fig.1 or 100, fig.4), the keyhole (keyhole 16, fig.1 or  120, fig.4) forming a recess that extends from a surface of the melt pool (melt pool 14, fig.1 or 100, fig.4) into the melt pool (melt pool 14, fig.1 or 100, fig.4); and establishing a gas flow (inert gas 21, fig.1 and Paragraph 0053 cited: “…The processes described herein may take place under appropriate flux conditions to shield the melt pool 100 from atmospheric oxygen. In certain embodiments, the processes described herein may be performed in the presence of a flowing stream of argon or other inert gas (shown by reference numeral 21) over the melt pool 100 which shields the melt pool 100 from atmospheric oxygen as was shown in FIG. 1…”) directed toward the particular region (refer to fig.1 and fig.4) including the keyhole (keyhole 16, fig.1 or  120, fig.4).

    PNG
    media_image3.png
    288
    508
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    324
    492
    media_image4.png
    Greyscale

	TATSUMI discloses wherein establishing the gas flow stabilizes a shape of the keyhole (refer to Paragraph 0016 cited: “…When supplying a mixed gas containing O.sub.2 gas to a melt part, compared with when blowing Ar gas, the tension at the back surface of the molten metal falls. For this reason, a fine, sharp shape of a keyhole is stably formed.…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with a melt pool having a keyhole traveling with the melt pool and generated by vaporization of material in the melt pool, the keyhole forming a recess that extends from a surface of the melt pool into the melt pool; and establishing a gas flow directed toward the particular region including the keyhole, as taught by Bruck, is order to reduce cracking and the melt pool shape (refer to Paragraph 0003 cited: “…it is appreciated that weld pool shape greatly influences susceptibility to weld cracking during the process of solidification. Solidifying grains grow normal to the solid-liquid interface (in the direction of maximum temperature gradient) and grow epitaxially with grain orientation most preferred with respect to the adjoining solid. Such shapes and grain orientations may significantly affect cracking. …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with wherein establishing the gas flow stabilizes a shape of the keyhole as the keyhole travels with the melt pool, as taught by TATSUMI, in order to provide a flow with little disturbance and formation of a through hole can be stably suppressed (refer to Paragraph 0016 cited: “…When supplying a mixed gas containing O.sub.2 gas to a melt part, compared with when blowing Ar gas, the tension at the back surface of the molten metal falls. For this reason, a fine, sharp shape of a keyhole is stably formed. Due to this, a flow with little disturbance is obtained and as a result, it is considered, formation of a through hole can be stably suppressed …”)

Regarding claim 16, the modification of Bischsel, TATSUMI and Bruck discloses substantially all features set forth in claim 11, Bischsel does not disclose the gas source is an argon gas source.
	BRUCK further discloses the gas source is an inert gas source (refer to Paragraph 0002 cited: “…an inert gas 21 is provided around the melt pool to prevent oxidation of the substrate or other process material and (likely with supplemental gas) to suppress any plasma forming at the surface…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s process with the gas source is an argon gas source, as taught by Bruck, in order to prevent oxidation around or on the melt pool (refer to Paragraph 0002 cited: “…an inert gas 21 is provided around the melt pool to prevent oxidation of the substrate or other process material and (likely with supplemental gas) to suppress any plasma forming at the surface…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bischsel’s with argon gas as the inert gas, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Modified Bischsel’s teaching.

	Regarding claim 22, the modification of Bischsel, TATSUMI and Bruck discloses substantially all features set forth in claim 1, Bischsel does not discloses establishing the gas flow comprises flowing an inert gas.
	BRUCK further discloses establishing the gas flow comprises flowing an inert gas (refer to Paragraph 0002 cited: “…an inert gas 21 is provided around the melt pool to prevent oxidation of the substrate or other process material and (likely with supplemental gas) to suppress any plasma forming at the surface…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s process with the gas source is an argon gas source, as taught by Bruck, in order to prevent oxidation around or on the melt pool (refer to Paragraph 0002 cited: “…an inert gas 21 is provided around the melt pool to prevent oxidation of the substrate or other process material and (likely with supplemental gas) to suppress any plasma forming at the surface…”).

Claims 2-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of Bruck et al (US2016/0016259A1 previously cited), further in view of TATSUMI et al (US2017/0072508A1 newly cited) and further in view of Orozco et al (US20040249495A1 previously cited).
	Regarding claim 2, the modification of Bischsel, Bruck and TATSUMI discloses substantially all features set forth in claim 1, Bischsel do not disclose determining to rework the particular region comprise performing a metrological scan on the layer of feed material.
	Orozco discloses determining to rework the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) comprise performing a metrological scan (The weld profile data 52, fig.4) on the layer of feed material (weld joint) (refer to Orozco Fig. 4, Fig. 6) [refer to Orozco Par.0042 cited:” An inspection report is generated at Step 500, after the stop process is completed. The report summarizes the quality of the weld and whether the part passes inspection or not. If the part does not pass inspection, all defects and their locations are flagged. The types of defects include insufficient fillet size, cracks, undercut, excessive concavity or convexity, etc. If the fabricated part passes inspection as determined at Step 510, the welded part is automatically moved into shipping as in Step 520. If the fabricated part does not pass inspection, at Step 530, it is sent elsewhere for offline manual reinspection or rework, depending on the nature of the defects”].

    PNG
    media_image6.png
    266
    564
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    446
    586
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with determining to rework the particular region comprise performing a metrological scan on the layer of feed material, as taught by Orozco, in order to reduce the number of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”]

	Regarding claim 3, the modification of Bischsel, Bruck and TATSUMI discloses substantially all features set forth in claim 1, Bischsel does not disclose determine to rework the particular region further comprises determining that the particular region includes a threshold of defects.
	Orozco discloses determine to rework the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) further comprises determining that the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) includes a threshold of defects (The weld profile data 52, fig.4) (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2) [refer to Orozco Par.0042 cited:” An inspection report is generated at Step 500, after the stop process is completed. The report summarizes the quality of the weld and whether the part passes inspection or not. If the part does not pass inspection, all defects and their locations are flagged. The types of defects include insufficient fillet size, cracks, undercut, excessive concavity or convexity, etc. If the fabricated part passes inspection as determined at Step 510, the welded part is automatically moved into shipping as in Step 520. If the fabricated part does not pass inspection, at Step 530, it is sent elsewhere for offline manual reinspection or rework, depending on the nature of the defects”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with determine to rework the particular region further comprises determining that the particular region includes a threshold of defects, as taught by Orozco, in order to reduce the number of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”]

	Regarding claim 4, the modification of Bischsel, Bruck and TATSUMI discloses substantially all features set forth in claim 1, Bischsel does not disclose determining to rework the particular region based in part of parameter for forming the layer on the object.
	Orozco discloses determining to rework the particular region (refer to in the weld profile data 52- Surface Defect flagged & located, fig.4) based in part of parameter (refer to Orozco fig.6, 322, 332 and 312) for forming the layer on the object (weld joint) (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with determining to rework the particular region based in part of parameter for forming the layer on the object, as taught by Orozco, in order to reduce the number of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 5, the modification of Bischsel, Bruck, TATSUMI and Orozco discloses substantially all features set forth in claim 4, Bischsel does not disclose parameters for forming the layer include laser power and scan velocity.	
	Orozco further discloses parameters (refer to Orozco fig.6, 322, 332 and 312) for forming the layer (weld joint) include laser power and scan velocity [refer to Orozco Abstract cited:” traditional process parameters such as laser power, wire feed, GMAW voltage and active seam tracking”] (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bischsel’s method with parameters for forming the layer include laser power and scan velocity, as taught by Orozco, in order to reduce the number of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 6, the modification of Bischsel, Bruck, TATSUMI and Orozco discloses substantially all features set forth in claim 4, Bischsel does not disclose parameters for forming the layer include a location of the fused portion of the layer on the object relative to other fused portion of the layer on the object.	
	Orozco further discloses parameters refer to Orozco fig.6, 322, 332 and 312)) for forming the layer (weld joint) include a location of the fused portion of the layer on the object relative to another fused portion of the layer (refer to Orozco fig.6, Gap 320) on the object (weld joint) (refer to Orozco Fig. 4, Fig. 6 shown above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bischsel’s method with wherein parameters for forming the layer include a location of the fused portion of the layer on the object relative to other fused portion of the layer on the object, as taught by Orozco, in order to reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 17, the modification of Bischsel, Bruck and TATSUMI discloses substantially all features set forth in claim 11, Bischsel does not disclose a controller configured to determine whether to rework the particular region.
	Orozco discloses a controller (central processor 20) configured to determine whether to rework the particular region (refer to Orozco fig. 6 shown above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with a controller configured to determine whether to rework the particular region, as taught by Orozco, in order to reduce the number of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].
	
	Regarding claim 18, the modification of Bischsel, Bruck, TATSUMI and Orozco discloses substantially all features set forth in claim 17, Bischsel does not disclose a camera, optical emission spectrophotometer, or laser profilometer configured to view at least a fused portion of the outmost layer of the feed material.
	Orozco further discloses a camera, optical emission spectrophotometer, or laser profilometer (weld quality monitor 50 or weld pool monitor 40, fig.4) configured to view at least a fused portion of the outmost layer of the feed material (welded joint) (refer to Orozco’s fig.4 shown above in claim 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with a camera, optical emission spectrophotometer, or laser profilometer configured to view at least a fused portion of the outmost layer of the feed material, as taught by Orozco, in order to provide the capability to monitor and reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 19, the modification of Bischsel, Bruck, TATSUMI and Orozco discloses substantially all features set forth in claim 18, Bischsel does not disclose the controller is configured to determine presence of defects based on data from the camera, optical emission spectrophotometer, or laser profilometer and to determine whether to rework the particular region based on presence of defects in the particular region.
	Orozco further discloses the controller (central processor 20) is configured to determine presence of defects (refer to Orozco fig.4, 52 and 42) based on data from the camera, optical emission spectrophotometer, or laser profilometer (refer to Orozco fig.4, Weld quality monitor 50 and weld pool monitor 40) and to determine whether to rework the particular region based on presence of defects in the particular region (refer to Orozco fig.4 and fig.6 show above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with the controller is configured to determine presence of defects based on data from the camera, optical emission spectrophotometer, or laser profilometer and to determine whether to rework the particular region based on presence of defects in the particular region, as taught by Orozco, in order to provide the capability to monitor and controller to determine rework, doing so would reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

	Regarding claim 20, the modification of Bischsel, Bruck, TATSUMI and Orozco discloses substantially all features set forth in claim 17, Bischsel does not disclose a camera, optical emission spectrophotometer, or laser profilometer configured to view a fused portion and/or or vapor plume, and wherein the controller is configured to determine presence of defects based on an image from the camera, an emission spectrum and intensity from the optical emission spectrophotometer, or topology data from the profilometer, and to determine whether to rework the particular region based on the presence of defects in the particular region .
	Orozco further discloses a camera, optical emission spectrophotometer, or laser profilometer (refer to Orozco fig.4, Weld quality monitor 50 and weld pool monitor 40) configured to view a fused portion and/or or vapor plume (refer to Orozco fig.4, 52 and 42), and wherein the controller (central processor 20) is configured to determine presence of defects based on an image from the camera, an emission spectrum and intensity from the optical emission spectrophotometer, or topology data from the profilometer (refer to Orozco fig.4, 52 and 42), and to determine whether to rework the particular region based on the presence of defects in the particular region (refer to Orozco fig.4 and fig.6 show above in claim 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s method with a camera, optical emission spectrophotometer, or laser profilometer configured to view a fused portion and/or or vapor plume, and wherein the controller is configured to determine presence of defects based on an image from the camera, an emission spectrum and intensity from the optical emission spectrophotometer, or topology data from the profilometer, and to determine whether to rework the particular region based on the presence of defects in the particular region, as taught by Orozco, in order to provide the capability to monitor and controller to determine rework, doing so would reduce the amount of reworks [refer to Orozco Par.0008 cited:” a system for and a method of fabricating structural parts that significantly reduce the amount of rework”].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of Bruck et al (US2016/0016259A1 previously cited), further in view of TATSUMI et al (US2017/0072508A1 newly cited), further in view of Orozco et al (US20040249495A1 previously cited), and further in view of Mistry et al (US5731046 previously cited).
	Regarding claim 8, the modification Bischsel, Bruck, TATSUMI and Orozco disclose substantially all features set forth in claim 7, Bischsel, Bruck and Orozco do not disclose a direction of the gas flow traces the path of the rework laser that cover the particular region.
	Mistry discloses a direction of the gas flow traces the path of the rework laser that covers the particular region (refer to Mistry Fig. 6 shown below, #620 a-n, and Col 25 line 60-65)

    PNG
    media_image8.png
    220
    279
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s process to include a direction of the gas flow traces the path of the rework laser that covers the particular region, as taught by Mistry, in order to provide the ability to augment the gas reaction (refer to Mistry Col 25 line 63-64)

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of Bruck et al (US2016/0016259A1 previously cited), further in view of TATSUMI et al (US2017/0072508A1 newly cited) and further in view of Hyatt et al (US2019/0270247A1 previously cited).
	Regarding claim 9, the modification of Bischsel, Bruck and TATSUMI discloses substantially all features set forth in claim 1, Bischsel does not disclose further comprising pre-heating the objet including any formed layers formed on the object through fused portion of one or more additional layers formed on the object.
	Hyatt discloses further comprising pre-heating the object including any formed layers formed on the object through fused portion of one or more additional layers formed on the object [refer to Hyatt Par.0007 cited:” preheating has been achieved by heating the entire build object (with or without the substrate) in a furnace”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s process with further comprising pre-heating the object including any formed layers formed on the object through fused portion of one or more additional layers formed on the object, as taught by Hyatt, in order to reduce thermal gradient [refer to Hyatt Par.0006 cited:” Preheating reduces the thermal gradient which slows the cooling rate of the deposition and the region surrounding the deposition. “].

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of Bruck et al (US2016/0016259A1 previously cited), further in view of TATSUMI et al (US2017/0072508A1 newly cited) and further in view of Webster et al (US8822875 previously cited).
	Regarding claim 12, the modification of Bischsel, Bruck and TATSUMI discloses substantially all features set forth in claim 11, Bischsel already disclosed light beam onto feed material to both fuse at least the portion of the outermost layer and produce a melt pool (refer to claim 11 rejection above).
	However, Bischsel does not disclose wherein the energy source comprises a common light source to generate a light beam and a common mirror scanner to direct the light beam.
	Webster discloses wherein the energy source comprises a common light source (#100) to generate a light beam (refer to Webster Fig.3 annotated below) and a common mirror scanner (#107) to direct the light beam (refer to Webster Fig. 3 annotated below)

    PNG
    media_image9.png
    474
    645
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s system with wherein the energy source comprises a common light source to generate a light beam and a common mirror scanner to direct the light beam, as taught by Webster, in order to provide an independent mobility for the light beam, doing so would greatly increase the location of welding location coverage.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of Bruck et al (US2016/0016259A1 previously cited), further in view of TATSUMI et al (US2017/0072508A1 newly cited)  and further in view of Nowak et al (US8319148B2 previously cited).
	Regarding claim 13, the modification of Bischsel, Bruck and TATSUMI discloses substantially all features set forth in claim 11, Bischsel and Bruck do not disclose the energy source comprises a first light source to generate a first light beam fuse to fuse the portion of the outermost layer and a second light source to generate a second light beam to produce the melt pool.
	Nowak discloses the energy source (500,fig.5) comprises a first light source (700, fig.7) to generate a first light beam (508, fig. 5 and 7) fuse to fuse the portion of the outermost layer (512, fig. 5) and a second light source  (702, fig.5) to generate a second light beam (510, fig.5 and 7) to produce the melt pool (514, fig.5).

    PNG
    media_image10.png
    359
    478
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    305
    255
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s system with the energy source comprises a first light source to generate a first light beam fuse to fuse the portion of the outermost layer and a second light source to generate a second light beam to produce the melt pool, as taught by Nowak, in order to reduce cracking problem [refer to Nowak Col 1 line 48-49 cited: “To overcome the centerline cracking problems “]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bischsel (US2013/0008879A1 previously cited), in view of Bruck et al (US2016/0016259A1 previously cited), further in view of TATSUMI et al (US2017/0072508A1 newly cited), further in view of Nowak et al (US8319148B2 previously cited), and further in view of Webster et al (US8822875 previously cited).
	Regarding claim 14, the modification of Bischsel, Bruck, TATSUMI and Nowak disclose substantially all features set forth in claim 13, Bischsel does not disclose the energy source comprises a first mirror scanner to control positioning of the first light beam and a second mirror scanner to control positioning of the second light beam.
	Webster discloses a light source (#100) to generate a light beam (refer to Webster fig.3 annotated above in claim 12) and a mirror scanner (#107) to direct the light beam (refer to Webster fig.3 annotated above in claim 12)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bischsel’s system with a mirror scanner to direct a laser, as taught by Webster, in order to provide an independent mobility for the light beams, doing so would greatly increase the location of welding location coverage.

Response to Amendment
With respect to the Rejection 112b: the applicant’s amendment filed on April 13th 2022 that overcame the Rejection 112b in the previous office action. However new 112b rejection issue is raised.
The applicant’s amendment filed on April 13th 2022 has raised new issue of 112a Rejection and Drawing objection..
Response to Argument
Applicant's arguments filed April 13th 2022 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: Regarding the argument “…Claims 1 and 11 have been amended to recite "a gas source and a nozzle ... configured to establish a gas flow directed towards ... the keyhole wherein establishing the gas flow stabilizes a shape of the keyhole as the keyhole travels with the melt pool." 
The Office Action states that neither Bischsel nor Bruck, alone or in combination, disclose "establishing the gas flow stabilizes a shape of the keyhole as the keyhole travels with the melt pool." 
The Office action further states that Mistry discloses stablishing the gas flow stabilizes the keyhole referring to Col 14, line 24-26 and Col 15, line 29. However, the referenced sections of Mistry refer to "a 'shielding' gas" which provides "deeper and greater adhesion." Mistry discloses providing a "secondary element as a gas or vapor" and to "direct a stream of the secondary element at the reaction zone, so that the secondary element can contribute to the reaction that is being caused by the energy source 602," further, "in this manner, a coating may be fabricated on the surface of the substrate." See for reference Col 25, line 60-65, and Col 26, lines 1-11. 
Providing a second element in the form of a gas or vapor to fabricate a coating on the surface of the substrate does not suggest establishing a gas flow which stabilizes the keyhole as required in amended claims 1 and 11. 
None of Orozco, Hyatt, Webster, or Nowak, alone or in combination, cure the deficiencies of Bischsel, Bruck, and Mistry.…” in Remark page 1-2.
The examiner's response: applicant’s arguments above have been considered but the amended limitation “…wherein establishing the gas flow stabilizes a shape of the keyhole as the keyhole travels with the melt pool…” in claim 1 and “…wherein establishing the gas flow stabilizes a shape of the keyhole…” in claim 11 are rejected by further in view of the newly cited prior art TATSUMI (refer to rejection above for further details).
TATSUMI discloses wherein establishing the gas flow stabilizes a shape of the keyhole as the keyhole travels with the melt pool (refer to Paragraph 0016 cited: “…When supplying a mixed gas containing O.sub.2 gas to a melt part, compared with when blowing Ar gas, the tension at the back surface of the molten metal falls. For this reason, a fine, sharp shape of a keyhole is stably formed.…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        July 29, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761